201 F.3d 928 (7th Cir. 2000)
United States of America,    Plaintiff-Appellee,v.Daniel J. Balint and James A. Ketchum,    Defendants-Appellants.
Nos. 98-3130 & 98-3143
In the  United States Court of Appeals  For the Seventh Circuit
Argued September 13, 1999Decided January 11, 2000

Appeal from the United States District Court  for the Eastern District of Wisconsin.  No. 94-CR-140--Rudolph T. Randa, Judge. [Copyrighted Material Omitted]
Before Posner, Chief Judge, and Cudahy and Kanne,  Circuit Judges.
Cudahy, Circuit Judge.


1
At 5:30 a.m. on September  29, 1994, a brown Plymouth pulled up at the  Wisconsin Women's Health Care Center in  Milwaukee. It was parked to block the front  entrance to the building. Inside, defendant James  Ketchum and Michael Skott sat in a steel cage  they had welded into the car. Defendant Daniel  Balint had secured his head into a steel box  affixed to the inside of the car; a hole had been  cut in the bottom of the car, and his body  extended out the hole to recline on the ground.  Meanwhile, a blue Chevrolet pulled to a stop at  the rear entrance to the clinic. In the driver's  seat sat Robert Stambaugh, with his neck locked  into a steel collar. The collar was secured to a  pipe that had been welded to a clothes dryer,  which in turn had been welded to the car frame.  Inside the dryer sat George Wilson, whoseneck  was locked into a similar collar-and-pipe  contraption. Wilson's legs and lower body  reclined on the ground. Robert Braun sat in the  back seat of the car, with his arm fastened into  a steel pipe that had been welded to the car.  Because two of the men were in effect suspended  from the cars, police could not simply drive them  away to clear the entrances to the clinic.  Twenty-seven Milwaukee firefighters used power  tools and blow torches to dismantle the  interlocking cages and collars. Four hours after  firefighters arrived on the scene, they were able  to extricate the men and remove the cars from the  clinic doors. By that time, twelve patients had  been forced to cancel their appointments for  reproductive health services.

I.  Disposition Below

2
The six men were charged with violating 18  U.S.C. sec. 248(a)(1), known as the Freedom of  Access to Clinic Entrances Act (Access Act). The  Access Act subjects violators to a maximum six-  month imprisonment, a maximum $10,000 fine, or  both. The procedural prelude to this appeal is  complex. Balint and Skott consented to a bench  trial before a magistrate judge. Wilson, Ketchum,  Stambaugh and Braun requested trial before a  district judge. Wilson, Ketchum and Stambaugh  requested jury trial. Magistrate Judge Aaron  Goodstein granted Balint and Skott's request for  a magistrate trial and granted the remaining  defendants' request for trial by a district court  judge. District Judge Rudolph T. Randa overruled  that decision and ordered all six defendants to  stand trial together before the district court.  Magistrate Judge Goodstein had also granted the  motion of Wilson, Ketchum and Stambaugh for a  jury trial; the government appealed this ruling  to Judge Randa, who did not rule at that time.


3
Several motions to dismiss ensued. Balint moved  to dismiss on the bases that the Access Act was  unconstitutionally vague and that Congress had no  authority under the Fourteenth Amendment or the  Commerce Clause to adopt it. Ketchum also moved  to dismiss the case on the Commerce Clause  grounds. Judge Randa granted the defendants'  motion to dismiss, finding passage of the Access  Act to have exceeded Congress's power under the  Commerce Clause. We overturned that holding in  United States v. Wilson, 73 F.3d 675 (7th Cir.  1995). As a result, Judge Randa set the case for  trial. In his pretrial orders he overturned  Magistrate Goodstein's order granting a jury  trial. Ketchum appeals this denial of a jury  trial.


4
At the bench trial before Judge Randa, the  defendants admitted they had erected the  blockade. They each expressed their opposition to  abortion, and their commitment to saving "pre-  born babies." Order at 4. However, defendant  Balint argued at trial and again on appeal that  the government failed to prove he acted with the  motive required to violate the Access Act. Balint  also argued unsuccessfully below and reasserted  on appeal that the Access Act is  unconstitutionally vague and failed to give him  adequate notice that his actions would trigger  prosecution. The judge disagreed, and found all  six defendants guilty on April 30, 1997. More  than a year later, in August 1998, Judge Randa  sentenced Balint and Ketchum each to time served  and a $10 assessment. He also ordered the six  defendants to pay $1,759.04 to the City of  Milwaukee as restitution for the cost of the  firefighters' rescue operation. The defendants  were made jointly and severally liable for the  full amount of the restitution. On April 3, 1999  defendant Michael Skott paid the restitution in  full. The United States Attorney for the Eastern  District of Wisconsin released the liens against  Balint and Ketchum three days later. Both Balint  and Ketchum appeal the restitution order.


5
To recap, Ketchum appeals the denial of his  request for a jury trial. Balint appeals his  conviction on the ground that the government  presented insufficient evidence of his illegal  motive. Balint also argues that the Access Act is  unconstitutionally vague, thereby giving him  inadequate notice that he was breaking the law.  Ketchum adoptsthis argument on appeal, in accord  with Federal Rule of Appellate Procedure 28(i).  Balint and Ketchum both appeal the restitution  order.

II.  Analysis
A.  Sufficiency of the Evidence

6
The Access Act states that penalties are  available against whomever:


7
by force or threat of force or by physical  obstruction, intentionally injures, intimidates  or interferes with or attempts to injure,  intimidate or interfere with any person because  that person is or has been, or in order to  intimidate such person or any other person or any  class of persons from, obtaining or providing  reproductive health services.


8
18 U.S.C. sec. 248(a)(1). Parsing this language,  a violation of the Act has three elements. The  first element is the use or threat of force or  physical obstruction of a clinic. The district  court found it "beyond dispute" that the  defendants obstructed the entrance of the clinic.  Order at 2. The Act's second element is that the  obstruction intentionally injure, intimidate or  interfere with or attempt to injure, intimidate  or interfere with persons. The Act defines  "interfere with" as "to restrict a person's  freedom of movement." 18 U.S.C. sec. 248(e)(2).  The district court found the facts "clearly  show[ed] that the defendants intended their  obstruction to prevent or attempt to prevent the  entrance or egress of anyone to the building."  Order at 2. Balint concedes the sufficiency of  the evidence on elements one and two.


9
However, he complains that the government  presented insufficient evidence on the Act's  third element, which requires that the  defendant's actions be taken "because . . . [the  interfered-with] person is or has been, or in  order to intimidate such person or any other  person or class of persons from, obtaining or  providing reproductive health services." 18  U.S.C. sec. 248(a)(1). The Access Act differs  from most criminal statutes in requiring the  government to prove the defendant's motive.  Moreover, it requires different motives for  different acts. To be found guilty of  interference under the Act, as Balint was, the  accused must be motivated because people are or  have been obtaining or providing reproductive  health services. Judge Randa stated that the  defendants, "by admitting that their motive for  obstructing the clinic was to protect pre-born  babies from being killed in their mothers' wombs,  admit to a motive proscribed by the statute."  Order at 4. We understand this statement to mean  that the judge found Balint was motivated by the  possibility that abortions would take place in  the near future on the day of the blockade.


10
Balint argues that the statute's temporal  language associates guilt only with interference  prompted by past provision of abortion services  or present provision of abortion services.  Interference prompted by a desire to prevent the  future provision of services, he says, is not  proscribed by the statute. He insists that when  Congress criminalized interference with a person  "because that person is . . . obtaining or  providing reproductive health services," it  barred interference only with abortions taking  place contemporaneously with the protest. 18  U.S.C. sec. 248(a)(1) (emphasis added). In short,  Balint would have us find that unless an abortion  was actually in progress at the time the Plymouth  drew to a stop in front of the clinic, he lacked  the requisite motivation.


11
When we interpret a statute, we look first to  its language. Pittway Corp. v. United States, 102 F.3d 932, 934 (7th Cir. 1996). If that language  is plain, our only function is "'to enforce it  according to its terms.'" United States v. Ron  Pair Enters., Inc., 489 U.S. 235, 241 (1989)  (quoting Caminetti v. United States, 242 U.S. 470, 485 (1917)). The plain meaning of a statute  is conclusive unless "'literal application of a  statute will produce a result demonstrably at  odds with the intentions of its drafters.'" Ron  Pair, 489 U.S. at 242 (quoting Griffin v. Oceanic  Contractors, 458 U.S. 564,571 (1982)). Therefore, our interpretation is guided not just  by a single sentence or sentence fragment, but by  the language of the whole law, and its object and  policy. See Grammatico v. United States, 109 F.3d 1198, 1204 (7th Cir. 1997) (citing United States  v. Heirs of Boisdore, 49 U.S. (8 How.) 113  (1849)). Further, we may adopt a restricted  rather than a literal meaning of a word where  acceptance of the literal meaning would lead to  absurd results. See Chicago Transit Auth. v.  Adams, 607 F.2d 1284, 1289-90 (7th Cir. 1980);  see also Commissioner v. Brown, 380 U.S. 563, 571  (1965).


12
The nub of Balint's argument is that, when  Congress used the present tense phrase "is . . .  obtaining or providing," it criminalized  blockades only if they were simultaneous with the  provision of health services at a clinic. The  government dismisses this grammatical argument as  hypertechnical, but the Supreme Court does not  consider grammar a mere technicality. It has  stated that "Congress' use of a verb tense is  significant in construing statutes." United  States v. Wilson, 503 U.S. 329, 333 (1992). The  problem with Balint's argument is that it is not  technical enough. He claims that because Congress  used the present tense, only interference  motivated by present abortions will do.  Technically, however, the present tense is far  more versatile than Balint would have it. It  often indicates contemporaneous action, as he  states, particularly in the simple present tense.  See Robert Perrin, The Beacon Handbook 146-47 (4th ed.  1997). However, use of the present progressive  tense, formed by pairing a form of the verb "to  be" and the present participle, or "ing" form of  an action verb, generally indicates continuing  action. See id. For instance, one may use the  present tense as follows: She is opening the  store as we speak. One may also properly say: She  is opening the store at ten o'clock every week.  See id. The first example describes  contemporaneous action; the second, recurring  action. Thus, when Congress barred protester  interference because a clinic "is providing"  health services, the most natural reading is that  it meant to prohibit not just interference  prompted by abortions in process but also  interference prompted by abortions provided on a  recurring or continuing basis.


13
Our interpretation that section 248(a)(1)  prohibits interference motivated both by present  and by future provision of services finds support  when we look, as Grammatico instructs, to the  provisions of the whole law. For instance, the  Act prohibits intimidation of those seeking to  provide or obtain reproductive health services,  and Balint concedes that this prohibition  protects the future provision of reproductive  health services. Appellant's Br. at 9. This  prohibition demonstrates that Congress's intent  was not limited to past and present abortions.  (Congress appended no express temporal modifier  to its intimidation prohibition, as it did to its  interference prohibition, because the act of  intimidation is inherently focused on the future  activity of another. Thus, intimidation has a  limited temporal application, whereas  interference does not.) Looking to another  provision, the Act allows civil suits by persons  "involved in providing or seeking to provide, or  obtaining or seeking to obtain services in a  facility that provides reproductive health  services." 18 U.S.C. sec. 248(c)(1)(A). This  provision demonstrates concern for present clinic  activity by extending standing to those "involved  in" providing services and those "obtaining"  services. It demonstrates concern for future  clinic activity by extending standing to those  "seeking to" provide or "seeking to" obtain  services. In sum, the law as a whole clearly bars  obstruction motivated by past, present and future  provision of reproductive health services. In  section 248(a)(1), at issue here, Congress  expressed its intent economically, using the  words "is obtaining or providing" to indicate  both present and ongoing provision or use of  services. We have discretion to adopt a  restricted meaning of a word where the literal  meaning would be absurd.Chicago Transit Auth., 607 F.2d at 1289-90. Here, we decline to adopt a  restricted meaning because it would lead to  absurd results. Were we to insulate Balint from  liability merely because he managed to park the  offending car before the clinic was open for  business, we would permit him to shutter the  clinic and thereby interfere with numerous  abortions and other medical appointments. In  light of Congress's intent, this is an absurd  result, and one we decline to reach.


14
Having interpreted the statute, we must review  the trial judge's application of it to Balint. We  review challenges to the sufficiency of the  evidence by viewing the evidence in the light  most favorable to the prosecution and asking  whether any rational trier of fact could have  found the essential elements of the crime beyond  a reasonable doubt. United States v. Torres, 191 F.3d 791, 807 (7th Cir. 1999). According to our  interpretation of the Access Act, if Balint  interfered with the Wisconsin Women's Health Care  Center because it was providing at the time of  his protest or was providing on a continuing  basis reproductive health services, he violated  the Act. Judge Randa concluded that Balint and  the others were motivated by a desire to protect  "pre-born babies" who might be aborted as part of  the clinic's continuing provision of services.  Viewing the evidence--the defendants' concession  that they wanted to protect fetuses, Balint's  commitment to the pro-life cause and the Clinic's  notoriety as an ongoing provider of abortion  services--we cannot call the trial court's  finding on this element irrational. The evidence  on this element was sufficient.

B.  Due Process and Vagueness

15
Balint next argues that the vagueness of the  Access Act violates due process by depriving him  of "fair warning" that his conduct was prohibited  by law. The magistrate judge rejected Balint's  motion to dismiss on this basis. The trial court  did not act on the motion when Balint renewed it  at the trial level. We review this question of  law de novo. United States v. Wilson, 154 F.3d 658, 662 (7th Cir. 1998).


16
Balint bases his due process "fair warning"  challenge solely on the Supreme Court's decision  in United States v. Lanier, 520 U.S. 259 (1997).  The Court in Lanier stated that a criminal  defendant has a due process right to a "fair  warning" that his conduct violates the law. See  id. at 265. This "fair warning" requirement  applies in three contexts: (1) where a statute  "'forbids or requires the doing of an act in  terms so vague that men of common intelligence  must necessarily guess at its meaning and differ  as to its application,'" id. at 266 (quoting  Connally v. General Constr. Co., 269 U.S. 385,  391 (1926)); (2) where a criminal statute is  ambiguous, triggering the so-called rule of  lenity which requires resolving the ambiguity  strictly to apply only to conduct clearly  covered; Lanier, 520 U.S. at 266 (citing Liparota  v. United States, 471 U.S. 419 (1985); and (3)  where a court "applies a novel construction of a  criminal statute to conduct that neither the  statute nor any prior judicial decision has  fairly disclosed to be within its scope." Lanier, 520 U.S. at 266 (citing Marks v. United States,  430 U.S. 188, 191-92 (1977)).


17
Balint tells us that the application of the  Access Act to his conduct raises "fair warning"  problems in all three contexts. But vagueness is  a condition precedent to a "fair warning"  challenge. A statute is unconstitutionally vague  if it does not give a "person of ordinary  intelligence a reasonable opportunity to know  what is prohibited." Grayned v. City of Rockford,  408 U.S. 104, 108 (1972). The Access Act has  withstood numerous vagueness challenges.1  Balint does not specify how hisvagueness  challenge differs from those previously rejected.  We infer from his sufficiency of the evidence  argument he finds the motive element of the  Access Act vague, and that issue is one of first  impression. As discussed above, we find the  statute straightforward. Balint ignored the  common understanding of the present progressive  tense used by Congress to indicate continuing--  i.e. present and future--activities. But the  plain language as people of ordinary  understanding would read it barred interference  motivated by past, present or future clinic  activity. For this reason, the vagueness required  to sustain any version of the Lanier challenge is  missing.


18
In Lanier, a state judge who had sexually  assaulted several women was accused of violating  a federal criminal statute that barred state  officials from willfully depriving persons of  "rights protected by the Constitution or laws of  the United States." Lanier, 520 U.S. at 264. In  analyzing whether application of this vague  language to the judge violated fair warning, the  Supreme Court noted that "constitutional  difficulty does not arise when the accused is  charged with violating a 'right which has been  made specific . . . by the express terms of the  . . . laws of the United States.'" Id. at 267  (quoting Screws v. United States, 325 U.S. 91,  104 (1945)). The right of abortion providers and  their clients to have access to clinics is  specifically identified by the express terms of  the Act. The language is not vague in the least.  It bars interference with people because they  have in the past provided or used abortion  services or because they are doing so currently  or on a recurring basis. Balint's attempt to  evade the restriction on interference with  "present" abortion services by initiating his  illegal conduct at 5:30 a.m., when the clinic was  closed, rather than at 7 a.m., when the clinic  was scheduled to open, does not in itself render  the statute vague.


19
Balint proposes that, even if the statute is  not vague enough to offend the Constitution, it  is vague enough to trigger the rule of lenity,  which would force us to apply the narrower  version of the Act against him. But the rule of  lenity "comes into play only 'when choice has to  be made between two readings of what conduct  Congress has made a crime.'" United States v.  Lowe, 860 F.2d 1370, 1376 (7th Cir. 1988)  (quoting United States v. Bass, 404 U.S. 336, 350  (1971)). The rule of lenity is unavailable to us  if the purported ambiguity in a statute can be  resolved through normal methods of statutory  construction. Chapman v. United States, 500 U.S. 453, 463 (1991); United States v. Carr, 965 F.2d 176, 178-79 (7th Cir. 1992). As recounted above,  the plain language of the statute construed to  effect the intent of the drafters leaves us no  choice regarding the conduct Congress has  criminalized. It has barred interference  motivated by both current and recurrent provision  of abortion services, and the rule of lenity does  not apply.


20
Finally, Balint contends that, even if we find  that the Access Act prohibits his conduct, such  a finding would be "novel" because we would be  the first court to construe the motive element.  Applying a novel legal theory to affirm his  conviction, he protests, would violate his due  process rights. See, e.g., Marks, 430 U.S. at  191-92; see also Bouie v. City of Columbia, 378 U.S. 347, 354 (1964). But we withhold application  of "novel" interpretations only if those  interpretations amount to an unpredictable shift  in the law. See United States v. Killion, 30 F.3d 844, 846 (7th Cir. 1994). Due process doesnot  require insulating defendants when our decision  merely clarifies the meaning of a statute. See  id. Moreover, our interpretation of the Access  Act is not at all unpredictable. It follows  plainly from the language of the statute. Balint  cannot complain about the lack of court guidance  available in 1994, when the statute itself was  sufficient to advise him his acts were criminal.  We reject Balint's arguments, both as applied to  him and as applied to Ketchum, who has adopted  them on appeal.

C.  Jury Trial

21
Ketchum appeals his conviction on the basis  that Judge Randa violated his Sixth Amendment  right by denying him a jury trial. The penalties  for an exclusively nonviolent physical  obstruction, if a first offense as here, are a  maximum $10,000 fine and a maximum six month  imprisonment, or both. 18 U.S.C. sec. 248(b)(1).  The judge denied Ketchum's request for a jury  trial on the basis that his offense was "petty."  Although the Sixth Amendment states flatly that  "[i]n all criminal prosecutions, the accused  shall enjoy the right to a . . . trial by an  impartial jury," the Supreme Court has for more  than a century recognized that the jury trial  right does not attach to prosecutions for petty  offenses. See, e.g., Callan v. Wilson, 127 U.S. 540 (1888); Muniz v. Hoffman, 422 U.S. 454, 475-  76 (1975). Is a first-time, nonviolent violation  of the Access Act a petty offense? This court  discussed the question at length in United States  v. Soderna, 82 F.3d 1370, 1377-80 (7th Cir.  1996), and answered yes. Soderna involved a  scenario identical to the one we confront today,  complete with jerry-rigged autos and a  painstaking extrication ordeal. Id. at 1373.  Counsel has presented no distinguishable facts or  intervening caselaw that warrant reconsideration  of our decision in Soderna. Therefore, we will  not revisit Soderna's holding that a first-time,  nonviolent violation of the Access Act is not a  "serious" offense. Ketchum's offense was "petty,"  and he was not entitled to a jury trial.

D.  Restitution

22
Ketchum and Balint appeal the district judge's  order that all six defendants pay restitution of  $1,759.04 to the City of Milwaukee for its  expense in dismantling the auto blockades. We  will not reach the merits of this issue, as it  became moot when codefendant Michael Skott paid  the restitution bill in full.


23
"A case is moot if there is no possible relief  which the court could order that would benefit  the party seeking it." In re Envirodyne Indus.  Inc., 29 F.3d 301, 303 (7th Cir. 1994) (citing  Church of Scientology v. United States, 506 U.S. 9, 11 (1992)). A case presenting a live  controversy before the trial court may be mooted  on appeal by some intervening event. See McKinney  v. Indiana Michigan Power Co., 113 F.3d 770, 772  (7th Cir. 1996). The intervening event here is  Skott's full payment of the restitution. Even if  the trial court erred in ordering the six  original defendants to repay the city, our  stating so would provide no relief to Balint and  Ketchum. We cannot relieve them of an obligation  that has already been extinguished by another  party. See, e.g., Union of Professional Airmen v.  Alaska Aeronautical Indus., Inc., 625 F.2d 881,  884 (9th. Cir. 1980) (finding that where employer  and its president were ordered to pay civil  contempt fine and employer paid full fine,  president's appeal of fine on his own behalf was  moot). And we cannot order the City to refund to  these defendants money that one of their  colleagues paid. Compare, e.g., Corley v.  Rosewood Care Center, Inc., 142 F.3d 1041, 1058  (7th Cir. 1998) (payment of litigation sanctions  do not moot appeal because appellate court can  order a refund to payor).


24
This result follows not just from logical  application of the mootness doctrine to these  facts, but from the Victim and Witness Protection  Act (VWPA), which authorizedthe restitution  order in this case. 18 U.S.C. sec. 3663. The VWPA  specifically analogizes restitution orders with  civil judgments, directing that they be enforced  in the manner provided by 18 U.S.C. sec. 3613. 18  U.S.C. sec. 3663(d). Section 3613 allows the  United States to enforce judgments imposing fines  by the same method as civil judgments. 18 U.S.C.  sec. 3663(d). It is well settled that "if a  codefendant satisfies a judgment, appeals are  mooted as between the plaintiff and any other  defendant . . . ." 13A Charles Alan Wright, Arthur R.  Miller & Edward H. Cooper, Federal Practice and Procedure sec.  3533.2, at 246 (2d ed. 1984). See e.g. Schiller  v. Penn Central Trans. Co., 509 F.2d 263, 266  (6th Cir. 1975) (satisfaction of judgment by  joint tortfeasor mooted defendant's appeal of  procedural ruling in favor of plaintiff; cross-  appeal between defendants still alive). Thus,  because codefendant Skott satisfied the  restitution order, the appeal of that order by  these codefendants is mooted.2

III.  Conclusion

25
In sum, we reject Balint's interpretation of  the Access Act's motive requirement, and find  that the government presented sufficient evidence  from which the trial court could find he had the  requisite motive. Further, we reject Balint's  arguments that the Access Act is  unconstitutionally vague and failed to give him  notice of the likelihood of arrest. Because we  reaffirm our holding in Soderna, we affirm the  trial court's denial of a jury trial to Ketchum.  And we decline to review Balint and Ketchum's  challenge to the trial court's restitution order  because in light of the full payment to the City  of Milwaukee, that issue is no longer a live  controversy. The judgments of the district court  convicting Balint and Ketchum and denying Ketchum  a jury trial are AFFIRMED. The appeal of the  restitution order is DISMISSED.



Notes:


1
 See, e.g., Terry v. Reno, 101 F.3d 1412, 1421  (D.C. Cir. 1996) ("interfere with" and "intimidate" clear); United States v. Soderna, 82 F.3d 1370, 1376-77 (7th Cir. 1996) (meaning of  "unreasonably obstruct" clear); United States v.  Dinwiddie, 76 F.3d 913, 924 (8th Cir. 1996)  ("interfere with," "intimidate," "force or threat  of force," "injuries," "physical obstruction"  clear); Cheffer v. Reno, 55 F.3d 1517, 1521 (11th  Cir. 1995) (same); American Life League, Inc. v.  Reno, 47 F.3d 642, 653 (4th Cir. 1995) (same).


2
 It is irrelevant whether the United States or the  City of Milwaukee is put in the shoes of the  civil plaintiff. The payment satisfied the United  States's penal goals and satisfied the City of  Milwaukee's compensatory goals. Thus, in no  scenario is there a dissatisfied "plaintiff" as  required to keep this issue alive. Of course,  Skott can sue Balint and Ketchum for contribution  if he likes. See, e.g., Kafka v. Pope, 194 Wis. 2d 234, 242, 533 N.W.2d 491, 494 (Wis. 1995).  Although payment of a judgment may moot the case  between plaintiff and non-paying codefendants,  "[i]ssues between the defendants may remain  alive." Wright, Miller & Cooper at sec. 3533.2; see  also Schiller v. Penn Central Trans. Co., 509 F.2d 263, 266 (6th Cir. 1975). However, the  defendants' vulnerability to a future civil suit  for contribution by a third party not before us  does not preserve this appeal. "A case or  controversy must be present at every moment of  the litigation. That's the point of the mootness  doctrine . . . ." United States v. Accra Pac,  Inc., 173 F.3d 630, 633 (7th Cir. 1999).